DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
 “ maintain a data structure to identify: a first subset of the blocks that are available for allocation to new namespace; and a second subset of the blocks that have been allocated to existing namespace, wherein the data structure includes a set of indicator for respective namespace among the existing namespace, each of the indicators indicating whether or not a respective set of identifications of blocks allocated to a corresponding namespace among the existing namespace is contiguous in the logical address capacity; and translate logical address in the existing namespaces into physical addresses for the non-volatile storage media using content of the data structure.” 
Claim 8 recites the following limitations: “maintaining, based on a predetermined block size used to divide a logical address capacity of on-volatile storage media of the computer storage device into blocks, a data structure to identify: a first subset of the blocks that are available for allocation to new namespace; and a second subset of the blocks that have been allocated to existing namespace, wherein the data structure identifies the first subset and the second subset using a first array of identifiers of blocks in the first subset and a second array of identifiers of blocks in the second subset; and translating logical addresses in the existing namespaces into physical addresses for the non-volatile storage media using content of the data structure.”
Claim 16 recites the following limitations:
“maintaining, based on a predetermined block size used to divide a logical address capacity of non-volatile storage media of the computer storage device into blocks, a data structure having content identifying: a first subset of the blocks that are available for allocation to new namespaces; and a second subset of the blocks that have been allocated to existing namespaces, wherein the data structure identifies the first subset and the second subset using a first array of identifiers of blocks in the first subset and a second array of identifiers of blocks in the second subset; and translating logical addresses in the existing namespaces into physical addresses for the non-volatile storage media using the content of the data structure.”
The prior art of record Kano et al (U.S 2017/0262175) teaches the idea of creating a namespace, wherein the newly create partition comprises free blocks from a free block pool, and translate logical addresses of the namespace into physical addresses. However, the prior art of record, alone or in combination, does not teach or suggest the claimed limitations cited in claim2 1, 8 and 18. Thus the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed, either in prior art, or existing case law.
However, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1, 8, and 15, either in the prior art or existing case law.

Claims 1-2, 4-7, 10-11, 19-20, 9, 12-13, 18, 14-15, 17 are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA D DOAN/            Primary Examiner, Art Unit 2133